Order unanimously modified on the law and as modified affirmed with costs to plaintiff, in accordance with the following memorandum: It was error to require defendant to provide answers to plaintiff’s interrogatories only with respect to the time period January 1, 1980 to October 9, 1983, the date of the accident. Plaintiff had requested certain information pertaining to a period generally from 1970 to the present. Pre-1980 and post-1983 information is no less relevant to the products liability and negligence claims than is information generated between 1980 and October 1983. For example, information relating to design and testing before 1980 and after 1983 is relevant to the products liability and negligence claims (see, Stengel v Kawasaki Heavy Indus., 116 FRD 263; Culligan v Yamaha Motor Corp., 110 FRD 122). The order is therefore modified to delete the time limitation imposed by the court. The order is further modified by deleting the words " ’by plaintiff ” from "Definition paragraph 4”, as *999amended by the court. (Appeals from order of Supreme Court, Erie County, Ostrowski, J. — protective order.) Present — Den-man, J. P., Green, Pine, Balio and Davis, JJ.